Citation Nr: 1111510	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-34 301	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation greater than 10 percent, prior to September 20, 2007, for herniated disc of the lumbar spine at L4-L5.

4.  Entitlement to an evaluation greater than 40 percent, beginning September 20, 2007, for herniated disc of the lumbar spine at L4-L5.

5.  Entitlement to a total disability rating  based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to September 1980, from September 2001 to September 2002, and from August 2004 to December 2004, with additional periods of service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania and September 2006 and April 2009 rating decisions by the VA Regional Office in Boston, Massachusetts.  It was certified to the Board by the VA Regional Office in St. Petersburg, Florida (RO).

In May 2008, the Veteran claimed entitlement to an earlier effective date for the grant of service connection for his herniated disc of the lumbar spine at L4-L5.  Review of the claims file reveals that no action has been taken on this claim; accordingly, it is referred to the RO for the appropriate development.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of that hearing has been associated with the record on appeal.

As discussed in more detail below, the Veteran last filed a formal claim for entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) in May 2008; that claim was denied by an April 2009 rating decision.  However, a subsequent decision by the Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, held that the Board may consider entitlement to TDIU when it is reasonably raised by the record, as it is in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  As the Board finds that sufficient evidence is of record on which to base an appellate decision, the issue is adjudicated in the decision below.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD, and entitlement to increased initial and current evaluations for the Veteran's herniated disc of the lumbar spine at L4-L5 are addressed in the Remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran completed some college-level coursework in graphic arts, and has past work experience as a firefighter, with employment reportedly ceasing in 2005. 

2.  Service-connected disabilities to include herniated disc of the lumbar spine at L4-L5, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity, render the Veteran unable to obtain or maintain substantially gainful work, consistent with his educational and occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

In this appeal, the Veteran argues that he is entitled to a TDIU, citing the severity of his multiple service-connected disabilities and their functional limitations, and medical opinion evidence substantiating such assertion.  The Board concurs.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Service connection is in effect for herniated disc of the lumbar spine at L4-L5, evaluated as 40 percent disabling; right lower extremity radiculopathy at L4-L5 and L5-S1, evaluated as 40 percent disabling; left lower extremity radiculopathy, evaluated as 40 percent disabling; and tinnitus, evaluated as 10 percent disabling.  A combined disability evaluation of 80 percent has been in effect since September 20, 2007.  The back disability with associated radiculopathy is from a common etiology and is considered one disability.  Therefore, the Veteran meets the minimum schedular criteria such that entitlement to TDIU might be warranted.  38 C.F.R. § 4.16(a) (2010).

That the Veteran's service-connected disabilities have been evaluated in combination as 80 percent disabling since September 20, 2007, prior to the Veteran's May 2008 claim for TDIU, signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question presented by this appeal is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and as of what date.  

Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where a veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of his service-connected disabilities.  Specifically, the Veteran's most recent claim for TDIU was denied by the RO by the April 2009 rating decision.  The basis for that denial was twofold: one, that the Veteran did not respond to the RO's February 2009 letter, requesting completion of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits; and two, that evidence had not been presented verifying that the Veteran's service-connected disabilities preclude the maintenance of all types of gainful employment.

As noted in the Introduction above, the Veteran's first period of active duty ended in 1980.  Of the eight years following, it appears that the Veteran was either employed, or attempting to enroll in college-level coursework; VA education forms identify some college-level courses in graphic arts during the early to mid-1980s.  However, a March 1988 VA Form 22-1999 reflects that the Veteran began vocational training to become a firefighter with a municipal fire department.  The evidence reflects that once the Veteran began as a firefighter apprentice in 1988, firefighting became his chosen career.  He continued in that position through the two later periods of active service, and was ultimately medically retired from that fire department in 2005 after his return from his most recent period of active duty.  The record does not show that he has any other type of work experience, aside from his military occupational specialty with the military police.

Interestingly, review of the record does not reflect an opinion as to whether the Veteran's service-connected disabilities preclude gainful employment.  However, in light of the objectively documented medical evidence of record, the Board finds that the evidence overwhelmingly affirms that he would be unable to return to either of the positions in which he worked during the last 22 years.  The November 2007 VA spine examination report reflected that on physical examination, the Veteran was barely able to forward flex his lumbar spine to 10 degrees, and backwards extension was impossible.  At that time, the Veteran noted that he was only able to drive a car if he wore a short leg double upright brace on his right leg.  At July 2008 and August 2008 VA outpatient visits, the Veteran reported having at least 5 major falls in the past month, and that he fell a few times each week getting out of bed, which he did not consider to be a major fall.  

Moreover, at the March 2009 VA neurology and spine examinations, the examiner recognized that the Veteran was unable to walk unaided without a cane or a rolling walker, especially in light of his right foot drop.  The Veteran reported at that time that he slept in his recliner four to five nights per week, but when he slept in his bed, he had to roll out of bed to not fall out of it.  He noted that without the help of his wife, he could not bathe, dress, and perform other activities of daily living; he began wearing a full beard as he was unable to stand up long enough to complete the task of shaving.  The examiner noted that without the help of his walker, he was only able to take 5 to 10 steps at a time.  Finally, the November 2007 VA examiner noted that each day, the Veteran was instructed to take four doses of Vicodin, two doses of cyclobenzaprine, one dose of amitriptyline in the morning, and one dose of Ambien in the evening.   

The Veteran's statements with respect to his service-connected disorders have been found by the Board to be persuasive and credible.  The remainder of the evidence of record echoes that cited above, and denotes the limitations associated with the Veteran's service-connected herniated disc of the lumbar spine at L4-L5 and bilateral lower extremity radiculopathy.  In combination, these disabilities render the Veteran unemployable.  Therefore, the Board finds that since 2005, the Veteran has not engaged in gainful work activity, and that he was rendered unemployable based on multiple service-connected disabilities as of September 20, 2007.  


ORDER

Entitlement to TDIU is granted, subject to the applicable regulations concerning the payment of monetary benefits.  


REMAND

At his July 2010 Board hearing, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  However, review of the claims file reveals that the records on which the favorable October 2007 SSA decision was based are not associated with the claims file, and it would be improper for the Board to proceed with appellate adjudication without first acquiring this evidence.  The Court has repeatedly held that when VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b) (3), (c) (3) (West 2002).  Under these circumstances, an attempt should be made by the RO to obtain these records.

Additionally, in September 2007, the Veteran perfected an appeal with respect to the issue of entitlement to service connection for depression.  As noted above, the Board has expanded the issue to entitlement to service connection for an acquired psychiatric disorder, as the Veteran indicated in his September 2007 substantive appeal that he had a dual psychiatric diagnosis, to include PTSD.  Therefore, the Board finds that an appeal has been perfected for the issue as expanded above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To that end, in perfecting his appeal by submitting a VA Form 9, the Veteran indicated that he wished to have a hearing before a member of the Board sitting at the RO.  However, review of the claims file reveals that the Veteran's hearing has not yet been scheduled.  This must be accomplished before appellate review can proceed.

Finally, the January 2006 rating decision denied the Veteran's claim for hearing loss on the basis that no hearing loss disability for VA purposes was shown on VA examination.  However, at his July 2010 Board hearing, the Veteran testified that his hearing loss had significantly increased in severity since the last VA examination five years prior.  Based on the Veteran's statements, the 2005 VA audiologic examination no longer reflects the Veteran's current hearing acuity, and is therefore no longer probative.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2009); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).

Accordingly, the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD, and entitlement to increased initial and current evaluations for the Veteran's herniated disc of the lumbar spine at L4-L5, are remanded for the following actions:

1.  Contact the SSA and request that a copy of all materials, to include medical records, considered in conjunction with the Veteran's claim for SSA benefits be provided.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims folder.

2.  Obtain copies of all VA outpatient treatment records for the Bedford, Massachusetts VAMC (August 2008 to present), and the Kissimmee, Florida VAMC (all available records).  Associate all records with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the veteran and (a) identify the specific records that are unavailable; (b) briefly explain the efforts that made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Provide a reasonable amount of time in which the Veteran may respond.

3.  Schedule the Veteran for a VA audiological examination, with a VA examiner of appropriate expertise, to determine the current nature and etiology of any hearing loss found.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  Following a review of the service and postservice medical records, the examiner must state whether any hearing loss shown is at least as likely as not (i.e. 50 percent probability or more) related to his military service.  Information contained in the Veteran's service personnel records, including his military occupational specialty, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of any inservice and postservice noise exposure, and any other pertinent clinical findings of record, must be taken into account.  A complete rationale must be provided for any opinion expressed.  

4.  Transfer the Veteran's claims file to the St. Petersburg VA Regional Office.  The St. Petersburg VA Regional Office must place the Veteran's name on the docket for a hearing before the Board, to be held in-person at the St. Petersburg Regional Office, according to the Veteran's September 2007 request.  When the hearing is ultimately scheduled, the Veteran must be notified of its scheduled date and time, and informed that this hearing will be strictly limited to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, as he has already been afforded a hearing with respect to his other claims.  Once the hearing is completed, a copy of the hearing transcript must be associated with the claims file.

5.  Following all necessary development, the RO should readjudicate the Veteran's claims.  If any issue remains denied the Veteran should be provided a Supplemental Statement of the Case and he and his representative, if any, should be afforded a reasonable period of time to respond.   Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


